        Case 2:16-cv-00901-MC          Document 151           Filed 03/04/20                Page 1 of 3




                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
NameofU.S.DistrictCourt:                I US"        V1$"7~1c,                 cot.JR, O~E'SorJj
U.S. District Court case number:          I    2.: t ~ cv 00 t                   Z" -           M   c                 I
Date case was first filed in U.S. District Court:             I    <OS - 2           "Y -   2   <:) >   ~             I
Date of judgment or order you are appealing:                  I ~ 2 - <0 G - 2 O 2 C>                                 I
Fee paid for appeal?     (appeal fees are paid at the U.S. District Court)

0 Yes       O No       (r,   IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal.       Do not use "et al. "or other abbreviations.)




Is this a cross-appeal? 0 Yes             ®'No

If Yes, what is the first appeal case number? ~'             --~-v_·   ft
                                                                       _ _ _ _ _ _ _ _ ____.

Was there a previous appeal in this case?                C Yes         IS?'No
                                                             ....----------------,
If Yes, what is the prior appeal case number?                .__  __ ft________
                                                                       tJ /
                                                                          ...;;._,                               _,

Your mailing address:




City:   I   M~DPORD                       j S t a t e : ~ ZipCode:j                         Cf750)
Prisoner Inmate or A Number (if applicable):                I       <O o o 79 g S                       s
Signature[     ~4A ____.I                                            Date        I 03- o::,- 202t!>I
     Complete and file with the attached representation statement in the US. District Court
                   Feedback or questions about this form? Email us atforms@ca9uscourts.gov

Form 1                                                                                              Rev. 12101/2018
            Case 2:16-cv-00901-MC            Document 151             Filed 03/04/20         Page 2 of 3




                      UNITED STATES COURT OF APPEALS
                           FOR THE NINTH CIRCUIT
                            Form 6. Representation Statement
     Instructions for this form: http://www.ca9,uscourts.gov/formslform06instructions.odf
Appellant(s) (List each party filing the appeal, do not use "et al." or other abbreviations.)
Name s of a / arties:




Name(s) of counsel (if any):
   UJ fv1       GH I Dl<S0           -   _if          NJ~     ~h t()/7,S-j IS-- clj"€'f''~ ~
                         /Yle      e1i         ctpp~ I

Address:    I4q4 StlJ ):6 Sl: rte: soa .s:- A L<S'&t OR                                         q 73o ,     I
                           I
Telephone number(s): 503 · J~. '8:q(j£                                                                          J

Email(s): [,___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ______,/
Is counsel registered for Electronic Filing in the 9th Circuit?                      0 Yes         O No

Appellee(s) (List only the names ofparties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:

   YE F cz, Qt all                       .    .r-,u         ai-1- q   c.J, e J


Name(s) of counsel (if any):
   ft ND     R (5W Hl}LLA-1,,. Iv,                  see 11,'1 f-CI c.J e J


Address:    I    l2   G7
Telephone number(s):{
Email(s):


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us atforms@ca9 uscourts ~Y

Form6                                                 1                                        New 12/01/2018
        Case 2:16-cv-00901-MC         Document 151       Filed 03/04/20   Page 3 of 3




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



BOBBY SHANE CHARLTON,

               Plaintiff,                                         Case No. 2:16-cv-00901-MC

       v.                                                         JUDGMENT

F. YEPEZ, et al.,


              Defendants.




MCSHANE, Judge:

       Based on the record, judgment for defendants.

       IT IS SO ORDERED.

       DATED this 6th day of February, 2020.



                                     ls/Michael McShane
                                     Michael McShane
                                   United States District Judge




I-JUDGMENT
